Citation Nr: 1000958	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a disability 
characterized by numbness and tingling in the left upper 
extremity.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD and a disability characterized by 
numbness and tingling of the left upper extremity.  The 
decision also declined the Veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  Timely appeals were noted from 
that decision.

The issues of service connection for PTSD and a disability 
characterized by numbness and tingling of the left upper 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2004 rating decision denied service connection 
for bilateral hearing loss on the basis that there was no 
evidence of a hearing loss for VA compensation purposes.  

2.  The evidence received since the April 2004 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the April 2004 rating decision is 
not new and material, and the Veteran's service connection 
claim for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to reopen and 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the July 2005 letter.  In January 2007, the Veteran was 
notified of the way initial disability ratings and effective 
dates are established.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

New and Material Evidence
Service connection for bilateral hearing loss was initially 
denied by rating decision dated April 2004, on the grounds 
that there was no evidence of hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (hearing loss 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  The RO denied the Veteran's claim by rating 
decision dated April 2004.  The decision was not appealed and 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

The present application to reopen the claim of service 
connection for bilateral hearing loss was filed in June 2005.  
Evidence submitted in support of that claim includes an April 
2006 VA examination, showing pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
15
15
LEFT
20
20
20
10
20

Although pure tone thresholds do not show a hearing loss for 
VA compensation purposes, speech audiometry revealed speech 
recognition ability of 92 percent in each ear, which, in most 
cases, would satisfy the requirements of 38 C.F.R. § 3.385.  
However, the examiner noted that in this particular case, 
only pure tone thresholds should be considered for rating 
purposes, as there was "poor effort/attention" associated 
with the evaluation of speech recognition ability.  

The application to reopen was denied by rating decision dated 
May 2006, on the basis that no new and material evidence had 
been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in April 2004, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The April 2006 VA audiological examination report 
is new, as it was not previously considered, but it is not 
material to the claim, as it provides no competent evidence 
that the Veteran has a hearing loss for VA compensation 
purposes.  Although speech recognition ability of 92 percent 
was noted bilaterally, the examiner specifically noted that 
these results were unreliable due to "poor 
effort/attention" and that only pure tone thresholds should 
be considered in evaluating the merits of the Veteran's 
claim.  Evaluation of the pure tone thresholds noted on the 
April 2006 audiogram shows no hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  As a result, 
the examination report does not relate to an unestablished 
fact necessary to substantiate the claim, nor does it raise a 
reasonable possibility of establishing the claim.  As no new 
and material evidence has been submitted since the last final 
denial of the Veteran's claim, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran claims to have a disability characterized by 
numbness and tingling of the left upper extremity, which he 
attributes to his service.  A review of the Veteran's service 
treatment records shows that he was treated for 
"cellulitis" of the left arm in November 1969, and that he 
was medically evacuated from Vietnam because of his left arm 
disorder.  At the time of the November 1969 evaluation, some 
months after his medical evacuation, the Veteran had a 
swollen olecranon bursa in the left elbow that was said to be 
consistent with arthritis.  Months later, the Veteran's 
separation examination was normal, with no musculoskeletal 
pathology noted.  The Veteran did file a claim for cellulitis 
of the left arm upon his discharge in 1970, which was denied.

The Veteran is competent to report symptoms of numbness and 
tingling, and there is evidence of left arm problems in 
service.  The Veteran was afforded VA examinations of the 
peripheral nerves in March 2004 and February 2006; however, 
his left upper extremity was not evaluated on either 
occasion.  Thus, there is insufficient competent medical 
evidence for VA to make a decision on his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, 
a VA examination of the Veteran's left upper extremity should 
be scheduled to determine the nature and etiology of his 
disability characterized by numbness and tingling.  A search 
should also be undertaken for records pertinent to the left 
arm injury or disorder which resulted in the Veteran's 
medical evacuation from the Republic of Vietnam, and which he 
claims was the result of combat operations. 

With regard to the Veteran's PTSD claim, additional relevant 
evidence has been submitted since the issuance of the January 
2007 statement of the case.  Specifically, the Veteran has 
submitted information about his military occupational 
specialty, a September 2009 private opinion diagnosing PTSD 
based on the Veteran's service in Vietnam, and a certificate 
reflecting that he received the Bronze Star Medal, which he 
asserts was for combat participation.  Since he did not 
submit a waiver of initial RO consideration of this 
additional evidence, the RO (AMC) should consider this 
additional evidence when readjudicating his claim.  See 38 
C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and request that a search be 
undertaken for alternative records, such 
as morning reports, showing that the 
Veteran received an injury to his left 
arm in August, September, or October 
1969, prompting a medical evacuation from 
the Republic of Vietnam.  If such records 
cannot be located, a negative response 
should be obtained.  

2.  Schedule the Veteran for a VA 
peripheral nerves examination to 
determine the nature and etiology of his 
numbness and tingling of the left upper 
extremity.  The examiner should review 
the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to 
the examiner. 

For any disorder of the left upper 
extremity characterized by numbness and 
tingling found, the examiner should opine 
as to whether there is a 50 percent 
probability or greater that it is related 
to service, or, alternatively, to a 
service-connected disability.  The 
rationale for any opinion should be 
explained in detail.  The examiner is 
asked to reconcile his or her opinion 
with the service treatment records 
reflecting treatment for a left upper 
extremity disorder in service.

3.  If, after all of the evidence of 
record has been reviewed, combat 
participation can be verified, or a non-
combat stressor can be corroborated, 
schedule the Veteran for a VA mental 
health examination to determine whether 
he meets the diagnostic criteria for PTSD 
based on combat or on the verified 
stressor.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


